     Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KENNETH PLATTER,

      Plaintiff,

v.                                           Case No.: 4:19-cv-2012

G FORCE CEMENT WORKS, L.L.C.,
and GLEN R. BONDS,

     Defendants.
_______________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, KENNETH PLATTER, by and through his undersigned counsel,

sues the Defendants, G FORCE CEMENT WORKS, L.L.C. and GLEN R. BONDS,

and in support thereof alleges as follows:

                                INTRODUCTION

      1.     Plaintiff brings this action for unpaid wage compensation and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.

                                 JURISDICTION

      2.     Jurisdiction is conferred on this Court by Title 28 U S.C. § 1337 and by

Title 29 U.S.C. §216(b).
     Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 2 of 6



                                    Page 2 of 6
                                     VENUE

      3.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant, G FORCE CEMENT WORKS, L.L.C., has offices located in

Montgomery County, Texas.

                                 THE PARTIES

      4.    Plaintiff is an individual who resides in Montgomery County, Texas,

and worked for Defendants from March of 2018 through May 5, 2019, as a driver

and was paid an hourly rate of $19.00.

      5.    Defendant, G FORCE CEMENT WORKS, L.L.C., is a limited liability

company formed and existing under the laws of the State of Texas and at all times

material to this complaint, maintained and operated a business in Montgomery

County, Texas.

      6.    Defendant, GLEN R. BONDS, is a resident of Montgomery County

Texas.

                         COMMON ALLEGATIONS

      7.    Defendant, G FORCE CEMENT WORKS, L.L.C., operates a company

primarily engaged in business of brick and stone masonry and is an employer as

defined by 29 U.S.C. § 203(d).
     Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 3 of 6



                                      Page 3 of 6
      8.     Defendant, G FORCE CEMENT WORKS, L.L.C., has employees

subject to the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was

employed.

      9.     At all times material to this complaint, Defendant, G FORCE CEMENT

WORKS, L.L.C., employed two or more employees and had an annual dollar

volume of sales or business done of at least $500,000.00.

      10.    At all times material to this complaint, Defendant, G FORCE CEMENT

WORKS, L.L.C., was an enterprise engaged in interstate commerce, operating a

business engaged in commerce or in the production of goods for commerce as

defined by § 3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      11.    At all times material hereto, Defendant, GLEN R. BONDS, actively ran

the business of Defendant, G FORCE CEMENT WORKS, L.L.C., on a day-to-day

basis and acted directly or indirectly in the interest of Defendant, G FORCE

CEMENT WORKS, L.L.C., in relation to Plaintiff’s employment and was

substantially in control of the terms and conditions of the Plaintiff’s work.

      12.    Plaintiff was at all times material individually engaged in commerce as

his work was directly related to the movement products and information in interstate

commerce.

      13.    Defendant, GLEN R. BONDS, had the ability to hire and fire plaintiff;
     Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 4 of 6



                                      Page 4 of 6
and, controlled Plaintiff’s rate of pay and method of pay, schedule, and conditions

of employment and was the Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

      14.    Defendants failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid wages deemed to be owed pursuant to 29 U.S.C. § 216(b).

      15.    Plaintiff is also entitled to an award of reasonable and necessary

attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred

by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

                         UNPAID OVERTIME WAGES

      16.    During one or more weeks of Plaintiff’s employment with Defendants,

Plaintiff worked in excess of forty (40) hours.

      17.    Throughout the employment of Plaintiff, the Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek. Defendants regularly paid

Plaintiff for his straight time hours only and did not pay any additional premium as

required under the FLSA.

      18.    Defendants owe Plaintiff $2,995.95 in unpaid overtime wages.
     Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 5 of 6



                                     Page 5 of 6
      19.    As a result of Defendants’ unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime wages which

were not paid that should have been paid.

      20.    The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation for all

hours worked in excess of 40 per workweek.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment,

jointly and severally, against Defendants for the following:



   a. Judgment against Defendants, jointly and severally, for all unpaid overtime

      wages found to be due and owing;

   b. Judgment against Defendants, jointly and severally, that its violations of the

      FLSA were willful;

   c. Judgment against Defendants, jointly and severally, for an amount equal to

      the unpaid overtime compensation as liquidated damages;

   d. If liquidated damages are not awarded, an award of pre-judgment interest;

   e. Post-judgment interest at the applicable rate;

   f. All costs, recoverable expenses and attorney’s fees incurred in prosecuting

      these claims; and
  Case 4:19-cv-02012 Document 1 Filed on 06/05/19 in TXSD Page 6 of 6



                                   Page 6 of 6
g. For such further relief as the Court deems just and equitable to which Plaintiff

   is entitled.


                       DEMAND FOR JURY TRIAL

   Plaintiff demands a jury trial on all issues so triable.

                                     Respectfully submitted,

                                     ROSS • SCALISE LAW GROUP
                                     /s/ Charles L. Scalise
                                     CHARLES L. SCALISE
                                     Texas Bar No. 24064621
                                     DANIEL B. ROSS
                                     Texas Bar No. 00789810
                                     1104 San Antonio St.
                                     Austin, Texas 78701
                                     Ph: (800) 634-8042
                                     Ph: (512) 474-7677
                                     Fax: (512) 474-5306
                                     charles@rosslawgroup.com

                                     ATTORNEYS FOR PLAINTIFF
